Citation Nr: 0502902	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-23 311	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.S., LCSW 




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the RO which denied the veteran's application to reopen 
the claim of service connection for PTSD.

In April 2002, the RO also denied the claim of service 
connection for pelvic pain.  The veteran submitted a notice 
of disagreement in May 2002.  She was issued a statement of 
the case in June 2003.  She submitted a VA form 9 indicating 
that she only wanted to appeal her PTSD claim.  Thus, the 
claim of service connection for pelvic pain is not before the 
Board at this time.

The claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed May 1997 RO decision denied entitlement to 
service connection for PTSD.

2.  The evidence added to the record since the May 1997 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding the veteran's claim for 
service connection for PTSD, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the May 1997 RO decision that denied 
service connection for PTSD is new and material, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001), 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a May 1997 determination, denied the veteran's 
claim for service connection for PTSD.  In denying the claim, 
the RO found that there was no verification of the veteran's 
alleged stressor of being sexually assaulted in service.  The 
veteran was notified of the adverse determination that same 
month.  She, however, did not submit an appeal and thus the 
decision became final.  38 U.S.C.A. § 7105.  

A final decision will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
May 1997 decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen her current 
claim was filed in October 2000, the regulations in effect 
prior to August 29, 2001, are for application.  

Evidence added to the record since the final May 1997 RO 
rating decision includes a copy of the veteran's service 
medical records.  A May 1980 psychiatric report shows that 
she was diagnosed as having a cyclothymic personality in May 
1980.  The psychiatric report revealed that the veteran had a 
long history of overactive behavior, irascibility, poor 
social judgment, spending sprees, and intolerance of 
restrictions and authority.  When angered or anxious, it was 
reported that she acted foolishly, without regard for 
consequences and with poor judgment.  Mental status 
examination revealed mild pressure of speech.  She had a 
peculiar pathological pattern to her speech which made it 
appear rambling and disjointed.  She was careless with the 
way facts were presented, which made them appear unrealistic, 
grandiose or bizarre.  Under pressure her thinking and speech 
tended to be disorganized to a greater extent.

Also made part of the record since the May 1997 final RO 
decision were November 1998 and December 2001 reports from 
E.C.S., LCSW.  In November 1998, Ms. S. noted the veteran's 
preservice and postservice history.  She diagnosed the 
veteran as having a dissociative identity disorder, chronic 
complex PTSD, major depression, panic attacks without 
agoraphobia, alcohol and cocaine dependence, in remission, 
borderline personality disorder, and antisocial personality 
disorder.  In a December 2001 report she noted the veteran 
reported stressors which took place before and after service.  
Before service, the veteran's reported stressors involved 
being physically and sexually abused and being in an accident 
as a bus driver.  Her inservice reported stressors consisted 
of being confined against her will and raped.  The social 
worker opined that the veteran's experience in the military 
exacerbated her diagnoses of PTSD and dissociative identity 
disorder and has complicated her medical status.

During a February 2004 Travel Board hearing, Ms. S. reported 
that the mental status findings noted in the veteran's 
service medical records could be considered symptoms of PTSD 
and anxiety.

The Board finds that the service medical records, and the 
reports and statements from the social worker are considered 
both new and material evidence.  The evidence is new in that 
it was not on file at the time of the May 1997 RO rating 
decision.  The evidence is also material.  The evidence bears 
directly and substantially upon the specific matter under 
consideration and the evidence is so significant that it must 
be considered in order to fairly decide the claim.  

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim of service connection for PTSD, and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.

The Board has considered the veteran's application to reopen 
her claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from any possible lack 
of assistance or duty to notify under the VCAA.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened, 
and the appeal is, to that extent, granted.


REMAND

The veteran claims that she has PTSD as a result of being 
raped and confined against her will while in service.  
Postservice medical reports beginning in 1993 show that the 
veteran gave a history of being physical and sexually 
assaulted prior to service, in service, as well as after 
service.  

A review of the veteran's March 1979 service enlistment 
examination report reveals that her psychiatric examination 
was within normal limits.  A May 1980 psychiatric service 
examination noted the veteran had a long history of 
overactive behavior, irascibility, poor social judgment, 
spending sprees, and intolerance for restrictions and 
authority.  When angered or anxious, it was reported that she 
acted foolishly, without regard for consequences and with 
poor judgment.  Mental status examination revealed she had 
mildly pressured speech.  She had a peculiar pathological 
pattern to her speech which made it appear rambling and 
disjointed.  She was careless with the way facts were present 
which made them appear unrealistic, grandiose or bizarre.  
Under pressure her thinking and speech tended to be 
disorganized to a greater extent.  The diagnosis was 
cyclothymic personality.

Service personnel records show that the veteran received an 
Article 15 in August 1979 and in March 1980.  The records 
also show that she was recommended for a general discharge 
due to the following:  poor attitude, lack of motivation, 
lack of self-discipline, inability to adapt socially or 
emotionally, and failure to demonstrate promotion potential.  

Postservice medical reports show that the veteran has been 
diagnosed as having PTSD.  The veteran underwent VA 
examination in March 1997.  The report noted the veteran's 
alleged preservice history of being raped as a child and 
abused by her husband and her report of being raped in 
service.  The examiner diagnosed PTSD which existed prior to 
service.  He stated that it would appear, based on the 
complexity of this case, that she had a clear pre-existent 
multiple personality disorder and PTSD, as well as chemical 
dependency problems, that appear to have possibly been 
aggravated by the alleged assault while in service and being 
locked in a dry cellar.

In December 2001, E.C.S., LCSW, opined that the veteran's 
experience in the military exacerbated her diagnoses of PTSD 
and dissociative identity disorder and had complicated her 
medical status.

The VA psychiatrist and Ms. S. tend to indicate that the 
veteran had PTSD prior to service and that her personal 
assault in service aggravated the condition.  The Board 
observes that the claims file does not contain any clear 
corroborating evidence showing that the veteran was raped in 
service.  The Board notes, however, that the veteran's 
service medical records show that she was disciplined several 
times during service for various reasons.  38 C.F.R. 
§ 3.304(f)(3) provides that behavior changes may constitute 
credible supporting evidence of a claimed stressor in 
personal assault cases.  The regulation also provides that VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Given 
the facts in the instant case, the Board finds that such an 
opinion is warranted.  The veteran should therefore be 
scheduled for a VA psychiatric examination, to include an 
opinion.

In view of the foregoing, the case is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining whether she has PTSD 
related to service.  All indicated tests 
and studies should be conducted and all 
findings should be reported in detail.  
If the veteran is found to have PTSD, the 
symptoms and other factors, which support 
the diagnosis, should be specifically 
itemized.  The claims folder and a copy 
of this remand must be provided to and 
reviewed by the psychiatrist in 
conjunction with the examination.  The 
psychiatrist should specifically be asked 
to address the following:  

a.  Whether a review of the service 
medical and personnel records, including 
review of the chronology of personnel 
actions, psychiatric review and claimed 
stressor incidents, demonstrate any 
behavior changes or signs or symptoms 
which would indicate that the veteran was 
personally assaulted in service.  If so, 
is it as likely as not that she has PTSD 
as a result of such assault?

b.  Whether there is any evidence, signs 
or symptoms, of the veteran having PTSD 
prior to her service enlistment and if 
so, whether any incident of service 
aggravated the condition beyond natural 
progress.

The psychiatrist should provide a 
complete rationale for each opinion 
given.  In this regard, the psychiatrist 
should specifically note the veteran's 
service records and postservice medical 
reports showing her report of being 
assaulted before service, inservice and 
after service.  The psychiatrist should 
also comment on the November 1998 and 
December 2001 reports from E.C.S., LCSW.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


